VAN HOOMISSEN, J.,
dissenting.
The majority relies on the erroneous assumption that plaintiffs and their immediate predecessors, the Luck-eys, held the disputed land adversely for a sufficient length of time to defeat the claim of the Sampsons, through whom defendants derive their title. For plaintiffs to quiet their title through adverse possession, every element of adverse possession must have been established for ten years before the commencement of this action. Woolfolk v. Isler, 37 Or App 687, 588 P2d 632 (1978); ORS 12.050.1 No authority exists for excusing this requirement, as does the majority, when a party possesses adversely against an owner who is not a party to the quiet title action. Because plaintiffs initiated this action four months before the ten-year statutory period for adverse possession had run, they did not prove title through adverse possession. Therefore, plaintiffs cannot defeat the record title of defendants.
In May, 1981, the Sampsons quitclaimed their interest in the disputed land to Mary Baker Wall, defendant’s predecessor in interest. Wall transferred record title in the disputed land to defendants by warranty deed in 1972. Such a deed conveys the grantor’s entire interest in the described property at the date of the deed and any *672after-required title. ORS 93.855.2 Accordingly, both the record title and the legal title to the disputed land is in defendants. The trial court’s conclusion that plaintiffs have perfected their claim of adverse possession was erroneous.
*671“An action for the recovery of real property, or for the recovery of the possession thereof, shall be commenced within 10 years. No action shall be maintained for such recovery unless it appear that the plaintiff, his ancestor, predecessor, or grantor was seized or possessed of the premises in question within 10 years before the commencement of the action.”
*672I respectfully dissent.

 ORS 12.050 provides:


 ORS 93.855 provides:
“(1) Special warranty deeds may be in the following form:
_, Grantor, conveys and specially warrants to-, Grantee, the following described real property free of encumbrances created or suffered by the grantor except as specifically set forth herein: (Describe the property conveyed.)
(If there are to be exceptions to the covenants described in this section, here insert such exceptions.)
The true consideration for this conveyance is $--(Here comply with the requirements of ORS 93.030.)
Dated this _ day of-, 19—
“(2) A deed in the form of subsection (1) of this section shall have the same effect as a warranty deed as described in ORS 93.850, except that the covenant of freedom from encumbrances shall be limited to those encumbrances created or suffered by the grantor and the covenant of warranty shall be limited to read: That the grantor warrants and will defend the title to the property against all persons who may lawfully claim the same by, through or under the grantor.
“(3) If the grantor desires to exclude any encumbrances or other interests from the scope of his covenants, such exclusions must be expressly set forth on the deed.”